ACCEPTED
                                                                           01-15-00446-CR
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                       8/7/2015 2:54:59 PM
                                                                     CHRISTOPHER PRINE
                        NO. 01-15-00446-CR                                          CLERK


                    IN THE COURT OF APPEALS
                FOR THE FIRST DISTRICT OF TEXAS           FILED IN
                                                   1st COURT OF APPEALS
                           AT HOUSTON                  HOUSTON, TEXAS
                                                   8/7/2015 2:54:59 PM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk



BRANDON TODERICK JOHNSON,
Appellant                        §
                                 §
vs.                              §
                                 §
THE STATE OF TEXAS, Appellee     §



          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

               ON APPEAL FROM CAUSE NO. 1458348

      IN THE 230TH DISTRICT COURT OF HARRIS COUNTY, TEXAS




                               Thomas J. Lewis
                               State Bar No. 12308540
                               1601 Washington Ave.
                               Houston, Texas 77007
                               Phone: (713) 256-6779
                               Fax:     (713) 861-2951
                               E-Mail: tjlaw2@comcast.net
                               ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:



      COMES NOW JBRANDON TODERICK JOHNSON, APPELLANT, and moves
the Court to extend the time for filing a brief herein, and in support thereof would

show as follows:
                                          I.
      Appellant was convicted of the offense of Aggravated Robbery with a Deadly

Weapon. He was sentenced on April 30, 2015 to a term of 30 years in prison.
                                          II.

      The brief herein was due on August 5, 2015. Appellant’s counsel is a sole
practitioner and is currently preparing briefs on three other cases. Counsel as also

preparing for felony jury trials set in August 2015.

                                          III.

      Appellant counsel requests an extension of 60 days, making the brief due on
October 4, 2015, so the Appellant may receive effective assistance of counsel.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays this Court to

grant this Motion and extend the time for the filing of a brief herein.


                                        Respectfully submitted,

                                          Thomas J. Lewis
                                        Thomas J. Lewis
                                        State Bar No. 12308540
                                        1602 Washington Ave.
                                        Houston, Texas 77007
                                        Phone:       (713) 256-6779
                                        Fax:         (713) 861-2951
                                        E-Mail: tjlaw2@comcast.net
                                        ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE



      I the undersigned attorney certify that a true copy of the foregoing was served

on the District Attorney of Harris County, Texas, by e-mail on this the 7th day of
August, 2015.




                                                              Thomas J. Lewis
                                                                  ______________
                                                                   Thomas J. Lewis